                 Case 20-10483-BLS              Doc 5      Filed 05/12/20        Page 1 of 16




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        ) Chapter 11
                                                                  )
    CRAFTWORKS PARENT, LLC, et al.,                               ) Case No. 20-10475 (BLS)
                                                                  )
                                     Debtors. 1                   ) (Jointly Administered)
                                                                  )




                 STATEMENT OF FINANCIAL AFFAIRS FOR
    CRAFTWORKS RESTAURANTS & BREWERIES GROUP, INC. (CASE NO. 20-10483)




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC (2340);
Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co, LLC (9810);
CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820); CraftWorks Restaurants
& Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB Acquisition, Inc. (5175); GB
Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB Parent, Inc. (1281); GBBR Texas,
Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor East Brewery, LLC (7759); Logan’s
Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s Roadhouse of Kansas, Inc. (8716); Logan’s
Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old Chicago Franchising LLC (7249); Old Chicago of
Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago Oregon, LLC (5083); Old Chicago Parker
Crossing, Inc. (9218); Old Chicago Taproom, LLC (5838); Old Chicago Westminster, Inc. (5759); Roadhouse
Intermediate Inc. (6159); Roadhouse Midco Inc. (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc.
(4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc.
(4849); Walnut Brewery, Inc. (7405). The Debtors’ mailing address is 2981 Sidco Drive, Nashville, TN, 37204.
                   Case 20-10483-BLS              Doc 5      Filed 05/12/20         Page 2 of 16




                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE

                                           :
    In re:                                 : Chapter 11
                                           :
    CRAFTWORKS PARENT, LLC, et al.,        : Case No. 20-10475 (BLS)
                                           :
                Debtors.1                  : (Jointly Administered)
    ______________________________________ :

                        GLOBAL NOTES AND STATEMENT OF
             LIMITATIONS, METHODOLOGY AND DISCLAIMERS REGARDING
              THE DEBTORS’ SCHEDULES OF ASSETS AND LIABILITIES AND
                       STATEMENTS OF FINANCIAL AFFAIRS

        Craftworks Parent, LLC (at times referred to as the “Company”) and its debtor affiliates,
as debtors and debtors in possession (collectively, the “Debtors”) in the above-captioned chapter
11 cases (the “Chapter 11 Cases”) have filed their respective Schedules of Assets and Liabilities
(the “Schedules”) and Statements of Financial Affairs (the “Statements”) in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). The Debtors, with the
assistance of their legal and financial advisors, prepared the Schedules and Statements in
accordance with section 521 of chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) and Rule 1007 of the Federal Rules of Bankruptcy Procedure.
       While the Debtors’ management has made reasonable efforts to ensure that the Schedules
and Statements are as accurate and complete as possible under the circumstances, based on
information available at the time of preparation, subsequent information or discovery may result
in material changes to these Schedules and Statements, and inadvertent errors, inaccuracies, or
omissions may have occurred. Because the Schedules and Statements contain unaudited
information, which is subject to further review, verification, and potential adjustment, there can be

1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC
      (2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co,
      LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820);
      CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB
      Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB
      Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor
      East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s
      Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606);
      Old Chicago Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC
      (5838); Old Chicago Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc.
      (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033);
      Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405).
      The Debtors’ mailing address is 2981 Sidco Drive, Nashville, TN 37204.



US_144415358v3
                 Case 20-10483-BLS        Doc 5     Filed 05/12/20     Page 3 of 16




no assurance that these Schedules and Statements are complete. The Debtors reserve all rights to
amend or supplement the Schedules and Statements from time to time, in all respects, as may be
necessary or appropriate, including, without limitation, the right to amend the Schedules and
Statements with respect to claim (as defined in section 101(5) of the Bankruptcy Code, “Claim”)
description, designation, or Debtor against which the Claim is asserted; dispute or otherwise assert
offsets or defenses to any Claim reflected in the Schedules and Statements as to amount, liability,
priority, status, or classification; subsequently designate any Claim as “disputed,” “contingent,” or
“unliquidated;” or object to the extent, validity, enforceability, priority, or avoidability of any
Claim. Any failure to designate a Claim in the Schedules and Statements as “disputed,”
“contingent,” or “unliquidated” does not constitute an admission by the Debtors that such Claim
or amount is not “disputed,” “contingent,” or “unliquidated.” Listing a Claim does not constitute
an admission of liability by the Debtor against which the Claim is listed or against any of the
Debtors. Nothing contained in the Schedules and Statements shall constitute a waiver of any right
of the Debtors or an admission with respect to the Chapter 11 Cases (including, but not limited to,
issues involving claims, substantive consolidation, defenses, equitable subordination, and/or
causes of action arising under the provisions of chapter 5 of the Bankruptcy Code and any other
relevant non- bankruptcy laws to recover assets or avoid transfers).
        In preparing the Schedules and Statements, the Debtors relied on financial data derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made commercially reasonable efforts to ensure the accuracy and completeness of
the Schedules and Statements, subsequent information or discovery may result in material changes
to the Schedules and Statements. As a result, inadvertent errors or omissions may exist. For the
avoidance of doubt, the Debtors hereby reserve their rights to amend and supplement the Schedules
and Statements as may be necessary or appropriate. The Debtors and their agents, attorneys and
financial advisors do not guarantee or warrant the accuracy or completeness of the data that is
provided herein, and will not be liable for any loss or injury arising out of or caused in whole or in
part by the acts, errors, or omissions, whether negligent or otherwise, in procuring, compiling,
collecting, interpreting, reporting, communicating, or delivering the information contained herein.
While commercially reasonable efforts have been made to provide accurate and complete
information herein, inadvertent errors or omissions may exist. The Debtors and their agents,
attorneys, and financial advisors expressly do not undertake any obligation to update, modify,
revise, or re-categorize the information provided herein, or to notify any third party should the
information be updated, modified, revised, or recategorized, except as required by applicable law.
In no event will the Debtors or their agents, attorneys and/or financial advisors be liable to any
third party for any direct, indirect, incidental, consequential, or special damages (including, but
not limited to, damages arising from the disallowance of a potential claim against the Debtors or
damages to business reputation, lost business, or lost profits), whether foreseeable or not and
however caused, even if the Debtors or their agents, attorneys, and financial advisors are advised
of the possibility of such damages.
      Disclosure of information in one or more Schedules, one or more Statements, or one or
more exhibits or attachments to the Schedules or Statements, even if incorrectly placed, shall be
deemed to be disclosed in the correct Schedules, Statements, exhibits, or attachments. These


US_144415358v3
                 Case 20-10483-BLS             Doc 5      Filed 05/12/20        Page 4 of 16




Global Notes and Statement of Limitations, Methodology, and Disclaimer Regarding the Debtors’
Schedules of Assets and Liabilities and Statements of Financial Affairs (the “Global Notes”)
comprise an integral part of all of the Schedules and Statements, and should be referred to and
considered in connection with any review of the Schedules and Statements.2
       In the event that the Schedules and/or Statements differ from these Global Notes, the
Global Notes control.
Global Notes and Overview of Methodology
        1. Basis of Presentation. For financial reporting purposes, prior to the Petition Date, the
           Debtors prepared financial statements that were consolidated by the parent Debtor.
           Combining the assets and liabilities set forth in the Schedules and Statements would
           result in amounts that may be different from financial information that would be
           prepared on a consolidated basis under Generally Accepted Accounting Principles
           (“GAAP”). Therefore, these Schedules and Statements do not purport to represent
           financial statements prepared in accordance with GAAP nor are they intended to fully
           reconcile to the financial statements prepared by the Debtors. Unlike the consolidated
           financial statements, these Schedules and Statements reflect the assets and liabilities of
           each separate Debtor, except where otherwise indicated. Information contained in the
           Schedules and Statements has been derived from the Debtors’ books and records and
           historical financial statements. Moreover, given, among other things, the uncertainty
           surrounding the collection and ownership of certain assets and the valuation and nature
           of certain liabilities, to the extent that a Debtor shows more assets than liabilities, this
           is not an admission that the Debtor was solvent as of the Petition Date or at any time
           prior to the Petition Date. Likewise, to the extent a Debtor shows more liabilities than
           assets, this is not an admission that the Debtor was insolvent at the Petition Date or any
           time prior to the Petition Date.

        2. Reservations and Limitations. While reasonable efforts have been made to prepare
           and file complete and accurate Schedules and Statements, inadvertent errors or
           omissions may exist. The Debtors reserve all rights to amend and/or supplement the
           Schedules and Statements from time to time as is necessary or appropriate. Nothing
           contained in the Schedules and Statements constitutes a waiver of any of the Debtors’
           rights or an admission of any kind with respect to these Chapter 11 Cases, including,
           but not limited to, any rights or claims of the Debtors against any third party or issues
           involving substantive consolidation, equitable subordination, or defenses or causes of
           action arising under the provisions of chapter 5 of the Bankruptcy Code or any other
           relevant applicable bankruptcy or non-bankruptcy laws to recover assets or avoid

2
    These Global Notes supplement and are in addition to any specific notes contained in each Debtor’s Schedules or
    Statements. The fact that the Debtors have prepared a Global Note with respect to any of individual Debtor’s
    Schedules and Statements and not to those of another should not be interpreted as a decision by the Debtors to
    exclude the applicability of such Global Note to any of the Debtors’ other Schedules and Statements, as
    appropriate.



US_144415358v3
                 Case 20-10483-BLS        Doc 5    Filed 05/12/20     Page 5 of 16




            transfers. Any specific reservation of rights contained elsewhere in the Global Notes
            does not limit in any respect the general reservation of rights contained in this
            paragraph.

        3. No Admission. Nothing contained in the Schedules and Statements is intended as, or
           should be construed as, an admission or stipulation of the validity of any claim against
           the Debtors, any assertion made therein or herein, or a waiver of the Debtors’ rights to
           dispute any claim or assert any cause of action or defense against any party.
General Disclosures Applicable to Schedules and Statements
        1. Causes of Action. Despite their reasonable efforts to identify all known assets, the
           Debtors may not have listed all of their causes of action or potential causes of action
           against third parties as assets in their Schedules and Statements, including, without
           limitation, avoidance actions arising under chapter 5 of the Bankruptcy Code and
           actions under other relevant bankruptcy and non-bankruptcy laws to recover assets.
           The Debtors reserve all of their rights with respect to any cause of action (including
           avoidance actions), controversy, right of setoff, cross claim, counterclaim, or
           recoupment and any claim on contracts or for breaches of duties imposed by law or in
           equity, demand, right, action, lien, indemnity, guaranty, suit, obligation, liability,
           damage, judgment, account, defense, power, privilege, license, and franchise of any
           kind or character whatsoever, known, unknown, fixed or contingent, matured or
           unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or
           undisputed, secured or unsecured, assertable directly or derivatively, whether arising
           before, on, or after the Petition Date, in contract or in tort, in law or in equity, or
           pursuant to any other theory of law (collectively, “Causes of Action”) they may have,
           and neither these Global Notes nor the Schedules and Statements shall be deemed a
           waiver of any claims or Causes of Action or in any way prejudice or impair the assertion
           of such claims or Causes of Action.

        2. Recharacterization. The Debtors have made reasonable efforts to correctly
           characterize, classify, categorize, and designate the claims, assets, executory contracts,
           unexpired leases, and other items reported in the Schedules and Statements. However,
           the Debtors may have improperly characterized, classified, categorized, designated, or
           omitted certain items due to the complexity and size of the Debtors’ business.
           Accordingly, the Debtors reserve all of their rights to recharacterize, reclassify,
           recategorize, or redesignate items reported in the Schedules and Statements at a later
           time as necessary or appropriate, including, without limitation, whether contracts or
           leases listed herein were deemed executory or unexpired as of the Petition Date and
           remain executory and unexpired postpetition.

        3. Claim Designations. Any failure to designate a claim in the Schedules and Statements
           as “contingent,” “unliquidated,” or “disputed” does not constitute an admission by the
           Debtors that such claim or amount is not “contingent,” “unliquidated,” or “disputed.”


US_144415358v3
                 Case 20-10483-BLS         Doc 5     Filed 05/12/20     Page 6 of 16




            The Debtors reserve all of their rights to dispute, or to assert offsets or defenses to, any
            claim 5 reflected on their Schedules or Statements on any grounds, including, but not
            limited to, amount, liability, priority, status, or classification, or to otherwise
            subsequently designate any claim as “contingent,” “unliquidated,” or “disputed.”
            Moreover, the Debtors reserve all of their rights to amend their Schedules and
            Statements as necessary and appropriate. Listing a claim does not constitute an
            admission of liability by the Debtors.

        4. Unliquidated Claim Amounts. Claim amounts that could not be readily quantified by
           the Debtors are scheduled as “unliquidated.”

        5. Undetermined Amounts. The description of an amount as “undetermined” is not
           intended to reflect upon the materiality of such amount.

        6. Court Orders. Pursuant to certain orders of the Bankruptcy Court entered in the
           Chapter 11 Cases shortly after the Petition Date (collectively, the “First Day Orders”),
           the Debtors were authorized (but not directed) to pay, among other things, certain
           prepetition claims of employees, lienholders, suppliers, customer credits/refunds,
           claimants under section 503(b)(9) of the Bankruptcy Code, and taxing authorities,
           among others. Accordingly, these liabilities may have been or may be satisfied in
           accordance with such orders and therefore generally are not listed in the Schedules and
           Statements. Regardless of whether such claims are listed in the Schedules and
           Statements, to the extent such claims are paid pursuant to an order of the Bankruptcy
           Court (including the First Day Orders), the Debtors reserve all rights to amend or
           supplement their Schedules and Statements.

        7. Other Paid Claims. To the extent the Debtors have reached any postpetition settlement
           with a vendor or other creditor, the terms of such settlement will prevail, supersede
           amounts listed in the Debtors’ Schedules and Statements, and shall be enforceable by
           all parties, subject to any necessary Bankruptcy Court approval. To the extent the
           Debtors pay any of the claims listed in the Schedules and Statements pursuant to any
           orders entered by the Bankruptcy Court, the Debtors reserve all rights to amend and
           supplement the Schedules and Statements and take other action, such as filing claims
           objections, as is necessary and appropriate to avoid overpayment or duplicate payment
           for such liabilities.

        8. Valuation. It would be prohibitively expensive, unduly burdensome, and an inefficient
           use of estate assets for the Debtors to obtain current market valuations of all of their
           assets. For these reasons, the Debtors have indicated in the Schedules and Statements
           that the values of certain assets and liabilities are undetermined or unknown.
           Accordingly, unless otherwise indicated, net book values as of February 23, 2020 are
           reflected on the Schedules and Statements. Exceptions to this include operating cash
           and certain other assets. Operating cash is presented as bank balance as of the Petition


US_144415358v3
                 Case 20-10483-BLS        Doc 5     Filed 05/12/20     Page 7 of 16




            Date. Certain other assets, such as investments in subsidiaries and other intangible
            assets, are listed at undetermined amounts, as the net book values may differ materially
            from fair market values. Amounts ultimately realized may vary from net book value
            (or whatever value was ascribed) and such variance may be material. Accordingly, the
            Debtors reserve all of their rights to amend or adjust the value of each asset set forth
            herein. In addition, the amounts shown for total liabilities exclude items identified as
            “unknown” or “undetermined,” and, thus, ultimate liabilities may differ materially
            from those stated in the Schedules and Statements. Also, assets that have been fully
            depreciated or that were expensed for accounting purposes either do not appear in these
            Schedules and Statements or are listed with a zero-dollar value, as such assets have no
            net book value. The omission of an asset from the Schedules and Statements does not
            constitute a representation regarding the ownership of such asset, and any such
            omission does not constitute a waiver of any rights of the Debtors with respect to such
            asset. Given, among other things, the current market valuation of certain assets and the
            valuation and nature of certain liabilities, nothing in the Schedules and Statements shall
            be, or shall be deemed to be, an admission that any Debtor was solvent or insolvent as
            of the Petition Date.

        9. Liabilities. The Debtors have sought to allocate liabilities between the prepetition and
           postpetition periods based on the information and research that was conducted in
           connection with the preparation of the Schedules and Statements. As additional
           information becomes available and further research is conducted, the allocation of
           liabilities between prepetition and postpetition periods may change. The Debtors
           reserve the right to amend the Schedules and Statements as they deem appropriate in
           this regard.

        10. Excluded Assets and Liabilities. The Debtors have excluded certain categories of
            assets, tax accruals, and liabilities from the Schedules and Statements, including
            without limitation, accrued salaries, employee benefit accruals and accrued accounts
            payable. In addition and as set forth above, the Debtors may have excluded amounts
            for which the Debtors have been granted authority to pay pursuant to a First Day Order
            or other order that may be entered by the Bankruptcy Court. The Debtors also have
            excluded rejection damage claims of counterparties to executory contracts and
            unexpired leases that may be rejected (if any), to the extent such damage claims exist.
            In addition, certain immaterial assets and liabilities may have been excluded.

        11. Duplication. Certain of the Debtors’ assets, liabilities, and prepetition payments may
            properly be disclosed in response to multiple parts of the Statements and Schedules. To
            the extent these disclosures would be duplicative, the Debtors have determined to only
            list such assets, liabilities, and prepetition payments once.

        12. Leases. The Debtors have not included in the Schedules and Statements the future
            obligations of any capital or operating leases. To the extent that there was an amount


US_144415358v3
                 Case 20-10483-BLS        Doc 5     Filed 05/12/20      Page 8 of 16




            outstanding as of the Petition Date, the creditor has been included on Schedule E/F of
            the Schedules.

        13. Contingent Assets. The Debtors believe that they may possess certain claims and
            causes of action against various parties. Additionally, the Debtors may possess
            contingent claims in the form of various avoidance actions they could commence under
            the provisions of chapter 5 of the Bankruptcy Code and other relevant non-bankruptcy
            laws. The Debtors, despite reasonable efforts, may not have identified and/or set forth
            all of their causes of action against third parties as assets in their Schedules and
            Statements, including, without limitation, avoidance actions arising under chapter 5 of
            the Bankruptcy Code and actions under other relevant bankruptcy and non-bankruptcy
            laws to recover assets. The Debtors reserve all of their rights with respect to any claims,
            causes of action, or avoidance actions they may have and nothing contained in these
            Global Notes or the Schedules and Statements shall be deemed a waiver of any such
            claims, avoidance actions, or causes of action or in any way prejudice or impair the
            assertion of such claims. Additionally, prior to the Petition Date, each Debtor, as
            plaintiff, may have commenced various lawsuits in the ordinary course of its business
            against third parties seeking monetary damages.

        14. Intercompany Accounts. The Debtors have historically not maintained separate books
            and records for each entity, and have instead maintained two accounting systems—one
            for the entities associated with the Logan’s Roadhouse brand for the entities underneath
            Debtor Logan’s Restaurants, Inc. (“LRI”) and one for the entities associated with all of
            the Debtors’ other restaurant brands used by the entities underneath Debtor CraftWorks
            Restaurants & Breweries, Inc. (“CWR&B”) in the Debtors’ corporate structure. As
            such, the Debtors’ books and records have been prepared on a consolidated basis at
            either CWR&B or LRI. Historically, the Debtors have not tracked and did not maintain
            records of intercompany receivables and payables because all cash held in their master
            concentration account is held for payment of all accounts payables owed by any Debtor.
            These payments and/or funding of expenses are not reflected as intercompany
            receivables or payables.

        15. Executory Contracts. Although the Debtors made diligent efforts to attribute an
            executory contract to its rightful Debtor, in certain instances, the Debtors may have
            inadvertently failed to do so. Accordingly, the Debtors reserve all of their rights with
            respect to the named parties of any and all executory contracts, including the right to
            amend Schedule G.

        16. Liens. The inventories, property, and equipment listed in the Statements and Schedules
            are presented without consideration of any asserted mechanics’, materialmen, or
            similar liens that may attach (or have attached) to such inventories, property, and
            equipment.




US_144415358v3
                 Case 20-10483-BLS        Doc 5     Filed 05/12/20      Page 9 of 16




        17. Estimates. To prepare and file the Schedules as close to the Petition Date as possible,
            management was required to make certain estimates and assumptions that affected the
            reported amounts of these assets and liabilities. The Debtors reserve all rights to amend
            the reported amounts of assets and liability to reflect changes in those estimates or
            assumptions.

        18. Fiscal Year. Each Debtor’s fiscal year ends on or about December 29.

        19. Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

        20. Property and Equipment. Unless otherwise indicated, owned property and equipment
            are stated at net book value. The Debtors may lease furniture, fixtures, and equipment
            from certain third party lessors. Any such leases are set forth in the Schedules and
            Statements on Schedule G. Nothing in the Schedules and Statements is or shall be
            construed as an admission as to the determination as to the legal status of any lease
            (including whether any lease is a true lease or a financing arrangement), and the
            Debtors reserve all of their rights with respect to same.

        21. Claims of Third-Party Related Entities. While the Debtors have made every effort
            to properly classify each claim listed in the Schedules as being either disputed or
            undisputed, liquidated or unliquidated, and contingent or noncontingent, the Debtors
            have not been able to fully reconcile all payments made to certain third parties and their
            related entities on account of the Debtors’ obligations to same. Therefore, to the extent
            that the Debtors have classified their estimate of claims of a creditor as disputed, all
            claims of such creditor’s affiliates listed in the Schedules and Statements shall similarly
            be considered as disputed, whether or not they are designated as such.

        22. Umbrella or Master Agreements. Contracts listed in the Schedules and Statements
            may be umbrella or master agreements that cover relationships with some or all of the
            Debtors. Where relevant, such agreements have been listed in the Schedules and
            Statements only of the consolidated Debtor that signed the original umbrella or master
            agreement.

        23. Credits and Adjustments. The claims of individual creditors for, among other things,
            goods, products, services, or taxes are listed as the amounts entered on the Debtors’
            books and records and may not reflect credits, allowances, or other adjustments due
            from such creditors to the Debtors. The Debtors reserve all of their rights with regard
            to such credits, allowances, and other adjustments, including the right to assert claims
            objections and/or setoffs with respect to the same.

        24. Setoffs. The Debtors incur certain setoffs and other similar rights during the ordinary
            course of business. Offsets in the ordinary course can result from various items,
            including, without limitation, intercompany transactions, pricing discrepancies,


US_144415358v3
                 Case 20-10483-BLS       Doc 5    Filed 05/12/20      Page 10 of 16




            returns, warranties, and other disputes between the Debtors and their suppliers. These
            offsets and other similar rights are consistent with the ordinary course of business in
            the Debtors’ industry and are not tracked separately. Therefore, although such offsets
            and other similar rights may have been accounted for when certain amounts were
            included in the Schedules, offsets are not independently accounted for, and as such, are
            excluded from the Schedules.

        25. Insiders. In the circumstance where the Schedules and Statements require information
            regarding “insiders,” the Debtors have included information with respect to the
            individuals who the Debtors believe may be included in the definition of “insider” set
            forth in section 101(31) of the Bankruptcy Code during the relevant time periods. Such
            individuals may no longer serve in such capacities. The listing of a party as an insider
            for purposes of the Schedules and Statements is not intended to be, nor should it be,
            construed an admission of any fact, right, claim, or defense and all such rights, claims,
            and defenses are hereby expressly reserved. Information regarding the individuals
            listed as insiders in the Schedules and Statements has been included for informational
            purposes only and such information may not be used for: (1) the purposes of
            determining (a) control of the Debtors; (b) the extent to which any individual exercised
            management responsibilities or functions; (c) corporate decision-making authority over
            the Debtors; or (d) whether such individual could successfully argue that he or she is
            not an insider under applicable law, including the Bankruptcy Code and federal
            securities laws, or with respect to any theories of liability or (2) any other purpose.

        26. Payments. The financial affairs and business of the Debtors are complex. Prior to the
            Petition Date, the Debtors maintained a cash management and disbursement system in
            the ordinary course of their businesses (the “Cash Management System”), as described
            in the Cash Management Motion. Although efforts have been made to attribute open
            payable amounts to the correct legal entity, the Debtors reserve the right to modify or
            amend their Schedules and Statements to attribute such payment to a different legal
            entity, if appropriate.

        27. Totals. All totals that are included in the Schedules and Statements represent totals of
            all the known amounts included in the Schedules and Statements. To the extent there
            are unknown or undetermined amounts, the actual total may be different than the listed
            total. The description of an amount as “unknown” or “undetermined” is not intended
            to reflect upon the materiality of such amount. To the extent a Debtor is a guarantor of
            debt held by another Debtor, the amounts reflected in these Schedules are inclusive of
            each Debtor’s guarantor obligations.




US_144415358v3
                                    Case 20-10483-BLS                     Doc 5         Filed 05/12/20             Page 11 of 16




 Fill in this information to identify the case:

 Debtor name         CraftWorks Restaurants & Breweries Group, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         20-10483
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                    Case 20-10483-BLS                       Doc 5         Filed 05/12/20               Page 12 of 16
 Debtor      CraftWorks Restaurants & Breweries Group, Inc.                                                Case number (if known) 20-10483



           None

       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case               Court or agency's name and               Status of case
               Case number                                                                   address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                 Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                  Dates of loss            Value of property
       how the loss occurred                                                                                                                                    lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 20-10483-BLS                       Doc 5       Filed 05/12/20             Page 13 of 16
 Debtor      CraftWorks Restaurants & Breweries Group, Inc.                                              Case number (if known) 20-10483



                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                    Case 20-10483-BLS                     Doc 5         Filed 05/12/20             Page 14 of 16
 Debtor      CraftWorks Restaurants & Breweries Group, Inc.                                             Case number (if known) 20-10483



    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                    Case 20-10483-BLS                     Doc 5         Filed 05/12/20             Page 15 of 16
 Debtor      CraftWorks Restaurants & Breweries Group, Inc.                                             Case number (if known) 20-10483




       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                    Case 20-10483-BLS                     Doc 5         Filed 05/12/20             Page 16 of 16
 Debtor      CraftWorks Restaurants & Breweries Group, Inc.                                             Case number (if known) 20-10483




            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         May 12, 2020

                                                                        Mark Smith
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Restructuring Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
